Citation Nr: 0411146	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for type II diabetes 
mellitus, currently evaluated as 40 percent disabling and rated as 
20 percent disabling prior to June 6, 1996.



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel







INTRODUCTION

The veteran had over 20 years of active service, retiring in 
October 1978.  

This appeal arises from an April 2002 rating decision by the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans' Affairs which granted service connection for type II 
diabetes mellitus and assigned an evaluation of 20 percent, 
effective April 1990; and a 40 percent evaluation effective June 
1996.


REMAND

The determination has been made that additional development is 
necessary in the current appeal.  There has been a significant 
change in the law that affects this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist.   Of 
particular note, under the VCAA, VA has a duty to provide a 
medical examination or obtain a medical opinion based on a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

In his notice of disagreement, dated October 2002, the veteran 
asserts that he receives medical treatment at a VA hospital twice 
a month and has submitted records of these treatments.  However, 
it does not appear that all records of treatment since 1990 have 
been obtained.  

In addition, a rating decision dated March 1994 indicates that 
reviewed evidence included a record from the Social Security 
Administration Disability Determination Program.  It appears that 
there may be other medical treatment records from the Social 
Security Administration, all of which must be obtained and 
associated with the claims file.  

Finally, although the veteran was afforded a VA examination in 
November 2003, the Board finds that this examination was 
inadequate because the examiner did not have the opportunity to 
review the claims file.  As a result, at least some of the 
examiner's conclusions appear to contradict the veteran's medical 
records.  For example, the examiner wrote that the veteran uses 40 
units of NPH insulin daily.  An August 2003 treatment note 
indicates that the veteran uses 45 units of NPH insulin every 
morning and 30 units every evening.  The Board finds that another 
examination, with an examiner's review of the claims file, would 
be beneficial in deciding this claim.  

Accordingly, the Board has no alternative but to defer further 
appellate consideration, and this case is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is completed.  
The RO should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  Also, the veteran should 
be requested to provide any evidence that he has which is 
pertinent to the issue on appeal.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  The RO should also ensure compliance with VA's 
obligations under the VCAA as interpreted by any applicable legal 
precedent.

2.  The RO should ensure that all of the veteran's treatment 
records from the VA hospital since 1990 have been obtained.  The 
RO should request and obtain any remaining medical treatment 
records.

3.  The RO should contact the Social Security Administration and 
request that agency to provide copies of any decisions concerning 
the appellant's claim for disability benefits with that agency, as 
well as any medical records utilized in arriving at their 
decision.

4.  Thereafter, the RO should arrange to have the veteran undergo 
another VA examination in order to ascertain the current severity 
of his type II diabetes mellitus.  All indicated specials tests 
should be conducted.  The claims file must be made available to 
the examiner for review prior to conducting the examination.

5.  Thereafter, the RO should readjudicate the veteran's claim.  
If the decision remains adverse to the veteran he should be 
furnished a supplemental statement of the case and provided an 
appropriate period of time in which to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



